Citation Nr: 0823397	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active service from May 1964 to September 
1967.

In a January 2000 rating decision, the RO denied service 
connection for PTSD.  The RO notified the veteran of the 
denial of the claim in February 2000, but he did not initiate 
an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 in which the RO reopened and denied service 
connection for PTSD, claimed as due to military sexual 
assault, on the merits.  The veteran's representative filed a 
notice of disagreement (NOD) in May 2004, and the RO issued a 
statement of the case (SOC) in February 2005.  The veteran's 
representative filed a substantive appeal pertaining to this 
issue (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2005.  Thereafter, the RO continued its 
denial of service connection for PTSD (as reflected in an 
August 2006 supplemental SOC (SSOC)).

In May 2007, the Board reopened the claim for service 
connection for PTSD, but remanded the claim for service 
connection, on the merits to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
action.  After accomplishing some of the action requested, 
the AMC continued the denial of the veteran's claim (as 
reflected in the March 2008 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.

For the reasons set forth below, the matter on appeal is, 
again, being remanded to the RO via AMC.  VA will notify the 
veteran when further action, on his part, is required.




REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran's claim for service connection for PTSD derives 
from a personal assault claimed to have occurred during 
service. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred. 38 C.F.R. § 3.304(f).  

In March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330-10332 (March 7, 2002), 
codified at 38 C.F.R. § 3.304(f)(3).

The present case falls within the category of situations, to 
include allegations of sexual assault, in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The 
amendments to 38 C.F.R. § 3.304(f) noted above reflect a 
recognition that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in- service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also VA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims 
for Service Connection for PTSD Based on Personal Trauma 
(Dec. 13, 2005).  

Specifically, 38 C.F.R. § 3.304(f)(3) provides that evidence 
other than service records may corroborate the occurrence of 
a stressor.  Furthermore, VA may not deny PTSD claims based 
on personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  38 C.F.R. § 
3.304(f)(3).  

In the May 2007remand, the Board directed the RO to provide 
the veteran with a notice letter that specifically meets  the 
requirements of 38 C.F.R. § 3.304 (f) (3).   However, as 
pointed out by the veteran's representative in a June 2008 
appellant's post-remand brief, the AMC failed to furnished 
notice to the veteran that adequately sets forth the criteria 
for establishing service connection for PTSD as due to 
personal assault, and the alternative means for establishing 
the occurrence of the claimed in-service stressor.  In 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that § 3.304(f)(3) provides "unequivocally" that "VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Bard also emphasizes that action by 
the RO is required to satisfy the notification provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Hence,  the RO should, through appropriate, VCAA-compliant 
notice, give the veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
for service connection for PTSD.  The RO's letter to the 
veteran should explain that he has a full one- year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one- year notice 
period).  The RO'S letter must provide notice pertinent to 
establish a claim for service connection for PTSD based on 
sexual assault, as indicated above.  The RO should also 
ensure that its letter to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

Also in the prior remand, the Board noted that in May 2006, 
the National Personnel Records Center (NPRC) informed the RO 
that the veteran's service personnel records were unable to 
be located at their facility, and that further efforts to 
locate them at the NPRC would be futile.  The Board points 
out that where a veteran's service records are unavailable 
through no fault of  his own, there is a heightened 
obligation for VA to assist  the veteran in the development 
of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365  
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The veteran's representative asserts that the AMC failed to 
comply with the Board's instructions to make additional 
attempts to locate the veteran's service personnel records at 
other facilities, to include the Naval Reserve Personnel 
Center (NRPC), the National Archives, the veteran's United 
States Navy Reserve (USNR) unit, and any other military 
records depositories.   In this regard, although the AMC 
submitted requests in December 2007 for the veteran's 
personnel records to the Naval Personnel Command in 
Millington, Tennessee, the National Archives in College Park, 
Maryland, and the Commander Military Personnel in Washington 
D.C.; however, only the National Archives has responded.  
Moreover, in January 2008 response, the National Archives 
Indicated that, although detailed accounts of crimes that 
occur aboard ship are not consistently part of the deck logs 
of ships; if any such records did exist they would be filed 
under the names of the defendants, not the victim. 

The AMC is reminded that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such  
records do not exist or that further efforts to obtain those 
records would be futile.  See 38 C.F.R. § 3.159(c).  Hence, 
additional action is required by  to assist the veteran with 
obtaining outstanding service personnel records, to include 
contacting the USNR Unit in which he served from 1980 to 
1984.

While the matter is on remand, the  RO should also obtain and 
associate with the claims file all outstanding VA medical 
records. In a July 2007 letter, a therapist at the Biloxi Vet 
Center indicated that the veteran had been receiving therapy 
since March 2007; however, there are no treatment records 
from this facility associated with the claims file.  The 
Board emphasizes that records generated by VA facilities  
that may have an impact on the adjudication of a claim are  
considered constructively in the possession of VA  
adjudicators during the consideration of a claim, regardless  
of whether those records are physically on file.  See Dunn v.  
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should undertake 
appropriate action to obtain these records.

The actions identified herein are consistent with the duties 
imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for PTSD.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file a copy of 
all Biloxi Vet Center records pertaining 
to the veteran dated from March 2007 to 
the present.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should undertake all 
appropriate action to locate the 
veteran's missing service personnel 
records, to include but not limited to 
making another attempt to contact the 
Naval Personnel Command in Millington, 
Tennessee, and the Commander Military 
Personnel in Washington D.C.   In 
addition, the RO should contact the USNR 
Unit in which the veteran served from 
1980 to 1984.  Lastly, if the veteran 
identifies the defendants who committed 
the claimed assaults against him during 
service, the RO should submit their names 
and dates of such assault to the National 
Archives in College Park, Maryland, 
pursuant to its January 2008 letter.  The 
RO must follow the procedures set forth 
in  38 C.F.R. § 3.159(c) as regards  
requesting records from Federal  
facilities.  All records and/or responses  
received should be associated with the  
claims file.

3.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD, on 
the merits. 

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing specific 
notice of the provisions of 38 C.F.R. § 
3.304(f)(3).  The RO should clearly 
advise the veteran that evidence from 
sources other than his service records, 
or evidence of behavior changes, may 
constitute credible supporting evidence 
of the stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should also clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period). 


4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


